Citation Nr: 0001879	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-00 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased original disability rating 
for post-traumatic stress disorder (PTSD), currently 
evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1996 rating decision rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for PTSD 
was granted and a 10 percent disability rating was assigned.  
The veteran appeals the assignment of this disability rating.  
The veteran also appeals a November 1996 rating action 
wherein a total disability rating due to individual 
unemployability was denied. 

A review of the veteran's claims folder reveals that he filed 
a claim for service connection for a back disability and a 
right leg disability in May 1984.  A decision on these issues 
in not associated with the claims folder; accordingly, the 
Board directs the RO's attentions to these matters for 
further development as appropriate.  


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim for an increased disability rating for 
his PTSD is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, he has presented a 
claim that is plausible. 

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

By means of a September 1999 statement, the veteran's 
attorney requested an "at once examination" be scheduled.  
A review of the claims folder indicates that the last VA 
examination was conducted in November 1997.  A notation on a 
September 1999 RO C&P Examination Worksheet indicates that an 
insufficient amount of time was available prior to an October 
1999 Travel Board Hearing to schedule the requested 
examination.  The notation requests that an examination be 
scheduled as soon as the Travel Board Hearing is held.  

In light of the age of the most recent VA examination, the 
veteran's request for a hearing, and the RO's attempts to 
schedule the hearing, the Board finds that a new VA 
examination would be probative.  

The Board finds that the issue of entitlement to TDIU is 
inextricably intertwined with the issue of entitlement to an 
increased rating for PTSD.  Accordingly, further action on 
the veteran's TDIU claim is deferred pending adjudication of 
his claim for an increased rating for PTSD.  

Accordingly, the case is REMANDED for the following 
development.

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD 
since November 1997.  After securing the 
necessary release[s], the RO should 
obtain these records.

2.  Upon receipt of all such records, the 
veteran should be afforded a VA PTSD 
examination with an examiner that has not 
previously examined him to ascertain the 
current severity of his PTSD.  All tests 
indicated should be conducted at this 
time.  All findings, and the reasons and 
bases therefor, should be set forth in a 
clear, logical and legible manner on the 
examination report.  The veteran's claims 
folder is to be made available to the 
examiner, for his or her review and 
referral, prior to this examination.
 
3.  The RO is to inform the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The RO should 
also advise him that failure to comply 
with the development requested herein, 
without good cause shown, may result in 
adverse action with regard to his claim, 
to include the denial thereof.

4. Following completion of the foregoing, 
the RO should review the issues on 
appeal, if appropriate.  If the decision 
remains adverse to the veteran, in whole 
or in part, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board wishes to thank the RO in advance for its attention 
in this matter.  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




